 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL PATRICK JOLIVETTE,                           No. 2:21-cv-0332-KJM-EFB P
12                         Plaintiff,
13            v.                                        ORDER
14    SUPERIOR COURT OF CALIFORNIA
      FOR THE COUNTY OF SOLANO, et al.,
15
                           Defendants.
16

17
             Plaintiff is a state prisoner proceeding without counsel in an action brought under 42
18
     U.S.C. § 1983. He requests an extension of time to file his objections to the June 25, 2021
19
     findings and recommendations.
20
             Plaintiff’s request (ECF No. 13) is granted and plaintiff has 30 days from the date this
21
     order is served to file his objections.
22
             So ordered.
23
     Dated: July 14, 2021.
24

25

26

27

28
